In this proceeding pursuant to section 298 of the Executive Law to enforce an order of the petitioner, dated April 21, 1967, in which a cross motion was made to annul petitioner’s order or, in the alternative, to remit the matter to petitioner, the parties against whom petitioner’s order was directed appeal from an order of the Supreme Court, Westchester County, dated June 20, 1967, which granted the petition and denied the cross motion. Petitioner’s order was made upon petitioner’s findings that appellants had committed an unlawful discriminatory practice in violation of section 296 (suhd. 5, par. [a], els. [1], [2]) of the Executive Law. On the court’s own motion, (I) appellants are directed to serve upon the Attorney-General of the State of New York, within five days after entry of the order hereon, notice of the pendency of this proceeding and this appeal and of the fact that the constitutionality of section 296 (subd. 5, par. [a], els. [1], [2]) of the Executive Law has been brought into question herein, (II) the Attorney-General of the State of New York is herewith granted permission to appear in this proceeding and this appeal in support of the constitutionality of said statute and (III) the appeal is ordered restored to the calendar for further argument on April 1, 1968. The constitutionality of a statute having been *880brought into question by appellants, they should, under the circumstances presented in the record, be directed to serve notice thereof upon the Attorney-General and he should be permitted to appear herein in support of the constitutionality of the statute (Executive Law, § 71). Beldock, P. J., Brennan, Hopkins, Munder and Martuseello, JJ., concur.